EXHIBIT 10.21
Final Execution Version
LENDINGCLUB CORPORATION
AMENDED AND RESTATED
VOTING AGREEMENT
MARCH 13, 2009

 

 



--------------------------------------------------------------------------------



 



LENDINGCLUB CORPORATION

AMENDED AND RESTATED VOTING AGREEMENT
This Amended and Restated Voting Agreement (the “Agreement”) is made and entered
into as of this 13th day of March, 2009, by and among LendingClub Corporation, a
Delaware corporation (the “Company”), those certain holders of the Company’s
Common Stock listed on Exhibit A hereto (the “Key Holders”), the persons and
entities listed on Exhibit B hereto (the “Investors”), and the persons and
entities listed on Exhibit C hereto (the “Designated Common Stockholders”).
Witnesseth
Whereas, the Key Holders and the Designated Common Stockholders are the
beneficial owners of an aggregate of 7,371,000 shares of the common stock of the
Company (the “Common Stock”);
Whereas, certain Investors (the “Prior Investors”) are holders of outstanding
shares of the Company’s Series A Preferred Stock (the “Series A Stock”) issued
by the Company to such Prior Investors pursuant to the Series A Stock Purchase
Agreement by and among the Company and the Prior Investors dated August 21,
2007, as amended from time to time, and have also been granted certain voting
rights under that certain Voting Agreement by and among the Company, the Prior
Investors, the Key Holders and the Designated Common Stockholders dated
August 21, 2007 (the “Prior Agreement”);
Whereas, certain Investors (the “Series B Investors”) have agreed to purchase
shares of the Company’s Series B Preferred Stock (the “Series B Stock” together
with the Series A Stock, the “Preferred Stock”) pursuant to that certain
Series B Preferred Stock Purchase Agreement (the “Purchase Agreement”) of even
date herewith (the “Financing”);
Whereas, the obligations in the Purchase Agreement are conditioned upon the
execution and delivery of this Agreement; and
Whereas, in connection with the consummation of the Financing, the Company, the
Key Holders holding at least a majority of the Common Stock shares held by the
Key Holders, and the Prior Investors holding at least a majority of the Series A
Preferred Stock have agreed to amend and restate the Prior Agreement in its
entirety and, together with the Series B Investors and the Designated Common
Stockholders, to provide for the future voting of their shares of the Company’s
capital stock as set forth below.
Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

 



--------------------------------------------------------------------------------



 



AGREEMENT
1. Voting.
1.1 Key Holder Shares; Investor Shares; Designated Holder Shares.
(a) The Key Holders each agree to hold all shares of voting capital stock of the
Company registered in their respective names or beneficially owned by them as of
the date hereof and any and all other securities of the Company legally or
beneficially acquired by each of the Key Holders after the date hereof
(hereinafter collectively referred to as the “Key Holder Shares”) subject to,
and to vote the Key Holder Shares in accordance with, the provisions of this
Agreement.
(b) The Investors each agree to hold all shares of voting capital stock of the
Company (including but not limited to all shares of Common Stock issued or
issuable upon conversion of the Preferred Stock) registered in their respective
names or beneficially owned by them as of the date hereof and any and all other
securities of the Company legally or beneficially acquired by each of the
Investors after the date hereof (hereinafter collectively referred to as the
“Investor Shares”) subject to, and to vote the Investor Shares in accordance
with, the provisions of this Agreement.
(c) The Designated Common Stockholders each agree to hold all shares of voting
capital stock of the Company registered in their respective names or
beneficially owned by them as of the date hereof and any and all other
securities of the Company legally or beneficially acquired by each of the
Designated Common Stockholders after the date hereof (hereinafter collectively
referred to as the “Designated Holder Shares”) subject to, and to vote the
Designated Holder Shares in accordance with, the provisions of this Agreement.
1.2 Election of Directors. On all matters relating to the election and removal
of directors of the Company, the Key Holders, the Designated Common Stockholders
and the Investors agree to vote all Key Holder Shares, Designated Holder Shares
and Investor Shares held by them (or the holders thereof shall consent pursuant
to an action by written consent of the holders of capital stock of the Company)
so as to elect members of the Company’s Board of Directors as follows:
(a) At each election of or action by written consent to elect directors in which
the holders of Preferred Stock, voting as a separate class, are entitled to
elect directors of the Company, the Investors shall vote all of their respective
Investor Shares so as to elect: (i) so long as Morgenthaler Ventures IX, LP
(together with its affiliates, “Morgenthaler”) continues to own at least thirty
percent (30%) of the shares of Preferred Stock owned by it on the date hereof,
one individual designated by Morgenthaler, which individual shall serve as the
Series B Director described in Section 2(e)(i) of the Amended and Restated
Certificate of Incorporation of the Company (the “Restated Certificate”) and who
shall initially be Rebecca Lynn, (ii) so long as Norwest Venture Partners X LP
(together with its affiliates, “Norwest”) continues to own at least thirty
percent (30%) of the shares of Preferred Stock owned by it on the date hereof,
one individual designated by Norwest, which individual shall serve as one of the

 

2



--------------------------------------------------------------------------------



 



Series A Directors described in Section 2(e)(ii) of the Restated Certificate and
who shall initially be Jeffrey Crowe and (iii) so long as Canaan VII L.P.
(together with its affiliates, “Canaan”) continues to own at least thirty
percent (30%) of the shares of Preferred Stock owned by it on the date hereof,
one individual designated by Canaan, which individual shall serve as one of the
Series A Directors described in Section 2(e)(ii) of the Restated Certificate and
who shall initially be Daniel Ciporin. Any vote taken to remove any director
elected pursuant to this Section 1.2(a), or to fill any vacancy created by the
resignation, removal or death of a director elected pursuant to this
Section 1.2(a), shall also be subject to the provisions of this Section 1.2(a).
Upon the request of any party entitled to designate a director as provided in
this Section 1.2(a), each Investor agrees to vote its Investor Shares for the
removal of such director.
(b) At each election of directors in which the holders of Common Stock, voting
as a separate class, are entitled to elect directors of the Company, the Key
Holders, the Designated Common Stockholders and the Investors shall vote all of
their respective Key Holder Shares, Designated Holder Shares and Investor Shares
(to the extent such Investor Shares are shares of Common Stock) so as to elect
the person serving as Chief Executive Officer of the Company, who as of the date
of this Agreement is Renaud Laplanche. Any vote taken to remove the director
elected pursuant to this Section 1.2(b), or to fill any vacancy created by the
resignation, removal or death of a director elected pursuant to this
Section 1.2(b), shall also be subject to the provisions of this Section 1.2(b).
In the event that the person serving as the director to be elected as set forth
in Section 1.2(b) ceases to serve as the Chief Executive Officer of the Company,
the Key Holders, the Designated Common Stockholders and the Investors shall vote
all of their respective Key Holder Shares, Designated Holder Shares and Investor
Shares (to the extent such Investor Shares are shares of Common Stock) for the
removal of such director at the request of a majority of the Board of Directors
excluding the director to be removed.
(c) At each election of directors in which the holders of Common Stock and
holders of Preferred Stock, voting together as a single class, including any
Common Stock shares held by Investors, are entitled to elect directors of the
Company, the Key Holders, the Designated Common Stockholders and Investors shall
vote all of their respective Key Holder Shares, Designated Holder Shares and
Investor Shares so as to elect one (1) individual designated by mutual consent
of each of the other members of the Company’s Board of Directors, who shall be
an industry representative not affiliated with the Company or any Investor. Any
vote taken to remove any director elected pursuant to this Section 1.2(c), or to
fill any vacancy created by the resignation, removal or death of a director
elected pursuant to this Section 1.2(c), shall also be subject to the provisions
of this Section 1.2(c).
1.3 No Liability for Election of Recommended Director. None of the parties
hereto and no officer, director, stockholder, partner, employee or agent of any
party makes any representation or warranty as to the fitness or competence of
the nominee of any party hereunder to serve on the Board of Directors by virtue
of such party’s execution of this Agreement or by the act of such party in
voting for such nominee pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------



 



1.4 Legend.
(a) Concurrently with the execution of this Agreement, there shall be imprinted
or otherwise placed, on certificates representing the Key Holder Shares and the
Investor Shares the following restrictive legend (the “Legend”):
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A VOTING AGREEMENT WHICH PLACES CERTAIN RESTRICTIONS ON THE VOTING
OF THE SHARES REPRESENTED HEREBY. ANY PERSON ACCEPTING ANY INTEREST IN SUCH
SHARES SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS
OF SUCH AGREEMENT. A COPY OF SUCH VOTING AGREEMENT WILL BE FURNISHED TO THE
RECORD HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.”
(b) The Company agrees that, during the term of this Agreement, it will not
remove, and will not permit to be removed (upon registration of transfer,
reissuance of otherwise), the Legend from any such certificate and will place or
cause to be placed the Legend on any new certificate issued to represent Key
Holder Shares, Designated Holder Shares or Investor Shares theretofore
represented by a certificate carrying the Legend. If at any time or from time to
time any Key Holder, Designated Common Stockholder or Investor holds any
certificate representing shares of the Company’s capital stock not bearing the
aforementioned legend, such Key Holder, Designated Common Stockholder or
Investor agrees to deliver such certificate to the Company promptly to have such
legend placed on such certificate.
1.5 Successors. The provisions of this Agreement shall be binding upon the
successors in interest to any of the Key Holder Shares, Designated Holder Shares
or Investor Shares. The Company shall not permit the transfer of any of the Key
Holder Shares, Designated Holder Shares or Investor Shares on its books or issue
a new certificate representing any of the Key Holder Shares, Designated Holder
Shares or Investor Shares unless and until the person to whom such security is
to be transferred shall have executed a written agreement, substantially in the
form of this Agreement, pursuant to which such person becomes a party to this
Agreement and agrees to be bound by all the provisions hereof as if such person
were a Key Holder, Designated Common Stockholder or Investor, as applicable.
1.6 Other Rights. Except as provided by this Agreement or any other agreement
entered into in connection with the Financing, each Key Holder, Designated
Common Stockholder and Investor shall exercise the full rights of a holder of
capital stock of the Company with respect to the Key Holder Shares, Designated
Holder Shares and the Investor Shares, respectively.
1.7 Change of Control.
(a) In the event that a sale of the Company of all or substantially all of the
Company’s assets, whether by means of a merger, consolidation or sale of stock
or assets, or otherwise (an “Approved Sale”) or any sale of equity or debt
securities consummated principally for financing purposes (an “Approved
Financing,” and either an Approved Financing or an Approved Sale being an
“Approved Transaction”) is approved by (x) the Board of Directors, (y) holders
of at least fifty-five percent (55%) of the then outstanding shares of Preferred
Stock, and (z) holders of a majority of the then outstanding shares of Common
Stock

 

4



--------------------------------------------------------------------------------



 



(such holders under “y” and “z” being the “Requisite Holders”), then (i) if the
Approved Sale is structured as either an “Acquisition” or an “Asset Transfer,”
as such terms are defined in the Restated Certificate, as in effect on the date
hereof, each Key Holder, Investor and Designated Common Stockholder agrees to be
present, in person or by proxy, at all meetings for the vote thereon, to vote
all shares of capital stock held by such person for and raise no objections to
such Approved Sale, and waive and refrain from exercising any dissenters rights,
appraisal rights or similar rights in connection with such merger, consolidation
or asset sale, (ii) if the Approved Sale is structured as a sale of the stock of
the Company, each Key Holder, Investor and Designated Common Stockholder shall
agree to sell all shares of the Company’s capital stock held by them on the
terms and conditions approved by the Requisite Holders; provided in each case
that such terms do not provide that such Key Holder, Investor or Designated
Common Stockholder would receive as a result of such Approved Sale less than the
amount that would be distributed to such Key Holder, Investor or Designated
Common Stockholder in the event the proceeds of such Approved Sale of the
Company were distributed in accordance with the liquidation preferences set
forth in Restated Certificate, as amended from time to time, and (iii) if the
Approved Transaction is an Approved Financing, each Designated Common
Stockholder and Investor agrees to be present, in person or by proxy, at all
meetings for any vote thereon, to vote (or execute a written consent with
respect to) all shares of capital stock held by such person for all matters
related to the approval and consummation of such Approved Financing.
(b) The Key Holders, Investors and Designated Common Stockholders shall each
take all necessary and desirable actions approved by the Requisite Holders in
connection with the consummation of the Approved Transaction, including the
execution of such agreements and such instruments and other actions reasonably
necessary to (i) provide the representations, warranties, indemnities,
covenants, conditions, non-compete agreements, escrow agreements and other
provisions and agreements relating to an Approved Sale; provided, however, that
pursuant to the terms of such proposed transaction, the Key Holders, Designated
Common Stockholders and Investors shall not be required to give any
representations and warranties regarding the operations and conditions
(financial and otherwise) of the Company and its business, assets and
liabilities (unless such Key Holders, Designated Common Stockholders or
Investors are officers of the Company and are giving such representations and
warranties solely in such capacity as such officers and not in their capacity as
a holder of the Company’s capital stock), and (ii) effectuate the allocation and
distribution of the aggregate consideration upon an Approved Sale.
1.8 Irrevocable Proxy. To secure each Key Holder’s, each Investor’s and each
Designated Common Stockholder’s obligations to vote the Key Holder Shares, the
Investor Shares and the Designated Holder Shares in accordance with this
Agreement, each Key Holder, each Investor and each Designated Common Stockholder
hereby appoints the Chief Executive Officer and the Chairman of the Board of
Directors, or their designees, as such Key Holder’s, Investor’s, or Designated
Common Stockholder’s true and lawful proxy and attorney, with the power to act
alone and with full power of substitution, to vote all of such Key Holder’s Key
Holder Shares, such Investor’s Investor Shares or such Designated Common
Stockholder’s Designated Holder Shares as set forth in this Agreement and to
execute all appropriate instruments consistent with this Agreement on behalf of
such Key Holder, Investor, or Designated Common Stockholder if, and only if,
such Key Holder, Investor or Designated

 

5



--------------------------------------------------------------------------------



 



Holder fails to vote all of such Key Holder’s Key Holder Shares, such Investor’s
Investor Shares or such Designated Common Stockholder’s Designated Holder
Shares, or execute such other instruments in accordance with the provisions of
this Agreement within five (5) days after the Company’s or any other party’s
written request for such Key Holder’s, Investor’s or Designated Common
Stockholder’s written consent or signature. The proxy and power granted by each
Key Holder, Investor, and Designated Common Stockholder pursuant to this
Section 1.8 are coupled with an interest and are given to secure the performance
of such party’s duties under this Agreement. Each such proxy and power will be
irrevocable for the term hereof. The proxy and power, so long as any party
hereto is an individual, will survive the death, incompetency and disability of
such party or any other individual holder of the Shares and, so long as any
party hereto is an entity, will survive the merger or reorganization of such
party or any other entity holding any Investor Shares, Key Holder Shares or
Designated Holder Shares.
2. Termination.
2.1 This Agreement shall continue in full force and effect from the date hereof
through the earliest of the following dates, on which date it shall terminate in
its entirety:
(a) a Qualified Public Offering (as defined in the Restated Certificate);
(b) ten (10) years from the date of this Agreement;
(c) the date of the closing of an Acquisition or Asset Transfer (as defined in
the Restated Certificate); or
(d) the date as of which the parties hereto terminate this Agreement by written
consent of the holders of at least fifty-five percent (55%) of the Investor
Shares, the holders of a majority of the Key Holder Shares held by the Key
Holders then providing services to the Company as officers or employees, the
written consent of Morgenthaler so long as Morgenthaler is entitled to designate
a director pursuant to Section 1.2(a)(i), the written consent of Norwest so long
as Norwest is entitled to designate a director pursuant to Section 1.2(a)(ii)
and the written consent of Canaan so long as Canaan is entitled to designate a
director pursuant to Section 1.2(a)(iii).
3. Miscellaneous.
3.1 Ownership. Each Key Holder represents and warrants to the Investors and the
Company that (a) such Key Holder now owns the Key Holder Shares listed on
Exhibit A hereto, free and clear of liens or encumbrances, and has not, prior to
or on the date of this Agreement, executed or delivered any proxy or entered
into any other voting agreement or similar arrangement other than one which has
expired or terminated prior to the date hereof, and (b) such Key Holder has full
power and capacity to execute, deliver and perform this Agreement, which has
been duly executed and delivered by, and evidences the valid and binding
obligation of, such Key Holder enforceable in accordance with its terms. Each
Investor represents and warrants to the Investors and the Company that (a) such
Investor now owns, or will own upon the Closing (as defined in the Purchase
Agreement), the Investor Shares listed on Exhibit B hereto, free and clear of
liens or encumbrances, and has not, prior to or on the date of this Agreement,
executed or delivered any proxy or entered into any other voting agreement or
similar arrangement other than one which has expired or terminated prior to the
date hereof, and (b) such Investor has full power and capacity to execute,
deliver and perform this Agreement, which has been duly executed and delivered
by, and evidences the valid and binding obligation of, such Investor enforceable
in accordance with its terms.

 

6



--------------------------------------------------------------------------------



 



3.2 Further Action.
(a) If and whenever any Investor Shares, Key Holder Shares or Designated Holder
Shares are sold, the Investor, the Key Holder or Designated Common Stockholder
selling such Investor Shares, Key Holder Shares or Designated Holder Shares, as
the case may be, or the personal representative thereof shall do all things and
execute and deliver all documents and make all transfers, and cause any
transferee of such Investor Shares, Key Holder Shares or Designated Holder
Shares to do all things and execute and deliver all documents, as may be
necessary to consummate such sale consistent with this Agreement and such that
the transferee thereof agrees to be bound by this Agreement.
(b) The Company shall not issue shares of its Common Stock, or grant any option
or warrant to purchase Common Stock, to any person or entity if such issuance or
grant would result in such person or entity holding at least one half a percent
(0.5%) of the Company’s outstanding voting capital stock of the Company
(calculated on an as-converted to Common Stock basis) unless such person or
entity becomes a party to this Agreement as a Designated Common Stockholder.
3.3 Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
or to their heirs, personal representatives, or assigns by reason of a failure
to perform any of the obligations under this Agreement and agree that the terms
of this Agreement shall be specifically enforceable. If any party hereto or his
heirs, personal representatives, or assigns institutes any action or proceeding
to specifically enforce the provisions hereof, any person against whom such
action or proceeding is brought hereby waives the claim or defense therein that
such party or such personal representative has an adequate remedy at law, and
such person shall not offer in any such action or proceeding the claim or
defense that such remedy at law exists.
3.4 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware as such laws are applied to agreements among
Delaware residents entered into and performed entirely within the State of
Delaware, without reference to the conflict of laws provisions thereof. The
parties agree that any action brought by either party under or in relation to
this Agreement, including without limitation to interpret or enforce any
provision of this Agreement, shall be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of, any state or federal court
located in the County of Santa Clara, California.

 

7



--------------------------------------------------------------------------------



 



3.5 Amendment or Waiver. This Agreement may be amended or modified (or
provisions of this Agreement waived) only upon the written consent of (i) the
Company, (ii) holders of at least fifty-five percent (55%) of the Preferred
Stock and (iii) holders of a majority of the Key Holder Shares held by the Key
Holders then providing services to the Company as officers or employees. Any
amendment or waiver so effected shall be binding upon the Company, each of the
parties hereto and any assignee of any such party; provided, however, that
notwithstanding the foregoing, (w) Section 1.2(a) of this Agreement shall not be
amended or waived without the written consent of Morgenthaler so long as such
party is entitled to designate a director pursuant to Section 1.2(a)(i),
(x) Section 1.2(a) of this Agreement shall not be amended or waived without the
written consent of Norwest so long as such party is entitled to designate a
director pursuant to Section 1.2(a)(ii) and the written consent of Canaan so
long as such party is entitled to designate a director pursuant to
Section 1.2(a)(iii), and (y) Section 1.7 of this Agreement shall not be amended
in a manner that adversely affects the Key Holders in a manner different than
the Investors without the consent of the holders of a majority of the Key Holder
Shares held by the Key Holders then providing services to the Company as
officers or employees. Notwithstanding the foregoing, no consent of any party
hereto shall be necessary to include as a party to this Agreement any additional
holders of Common Stock or Preferred Stock as “Key Holders,” “Investors” or
“Designated Common Stockholders.”
3.6 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
3.7 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the parties hereto and their respective successors,
assigns, heirs, executors and administrators and other legal representatives.
3.8 Additional Shares. In the event that subsequent to the date of this
Agreement any shares or other securities are issued on, or in exchange for, any
of the Key Holder Shares, Designated Holder Shares or Investor Shares by reason
of any stock dividend, stock split, combination of shares, reclassification or
the like, such shares or securities shall be deemed to be Key Holder Shares,
Designated Holder Shares or Investor Shares, as the case may be, for purposes of
this Agreement.
3.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together shall
constitute one instrument.
3.10 Waiver. No waivers of any breach of this Agreement extended by any party
hereto to any other party shall be construed as a waiver of any rights or
remedies of any other party hereto or with respect to any subsequent breach.
3.11 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of or in any similar
breach, default or noncompliance thereafter occurring. It is further agreed that
any waiver, permit, consent or approval of any kind or character on any party’s
part of any breach, default or noncompliance under this Agreement or any waiver
on such party’s part of any provisions or conditions of the Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement by law, or otherwise afforded
to any party, shall be cumulative and not alternative.

 

8



--------------------------------------------------------------------------------



 



3.12 Attorney’s Fees. In the event that any suit or action is instituted under
or in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
3.13 Notices. All notices required in connection with this Agreement shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail or facsimile if
sent during normal business hours of the recipient; if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written notification of receipt. All communications shall be
sent to the holder appearing on the books of the Company or at such address as
such party may designate by ten (10) days advance written notice to the other
parties hereto.
3.14 Entire Agreement. This Agreement and the Exhibits hereto, along with the
Purchase Agreement and the other documents delivered pursuant thereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof and supersedes in its entirety the Prior
Agreement, which shall have no further force or effect. No party shall be liable
or bound to any other in any manner by any oral or written representations,
warranties, covenants and agreements except as specifically set forth herein and
therein. Each party expressly represents and warrants that it is not relying on
any oral or written representations, warranties, covenants or agreements outside
of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have executed this Amended and Restated
Voting Agreement as of the date first above written.

                          COMPANY:       INVESTORS:    
 
                        LendingClub Corporation       Norwest Venture Partners
X. LP    
 
                                   
by: Genesis VC Partners X, LLC,
its General Partner
   
 
                        By:   /s/ Renaud Laplanche       By:   /s/ Jeffrey M.
Crowe                          
 
  Renaud Laplanche           Name:   Jeffrey M. Crowe    
 
  President & CEO           Title:   General Partner    
 
                        KEY HOLDER:       Canaan VII L.P.    
 
                                    By: Canaan Partners VII LLC    
 
                        /s/ Renaud Laplanche       By:   /s/ Deepak Kamra      
                Renaud Laplanche           Name:   Deepak Kamra    
 
              Title:   Member/Manager    
 
                                    Morgenthaler Ventures IX, L.P.    
 
                                   
By: Morgenthaler Management Partners IX, LLC, Its Managing Partner
   
 
                                    By:   /s/ Gary R. Little                    
     
 
              Name:   Gary R. Little    
 
              Title:   Member    

Signature Page
First Amended and Restated Voting Agreement

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have executed this Amended and Restated
Voting Agreement as of the date first above written.

                  INVESTORS:
 
                Daniel Ciporin
 
           
 
  By:   /s/ Daniel Ciporin               
 
      Name:   Daniel Ciporin               
 
      Title:   Venture Partner               
 
                Sagax Development Corp.  
 
  By:                  
 
      Name:                  
 
      Title:                  
 
                Bay Partners XI, L.P.    
By Bay Management Company XI, LLC,
General Partner
 
                By:   /s/ Salil Deshpande                   Salil Deshpande,
Manager
 
                Bay Partners XI Parallel Fund, L.P.
   
By Bay Management Company XI, LLC,
General Partner
 
                By:   /s/ Salil Deshpande                   Salil Deshpande,
Manager

Signature Page
First Amended and Restated Voting Agreement

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have executed this Amended and Restated
Voting Agreement as of the date first above written.

                  INVESTOR(S):
 
                Pierre Latecoere
 
                By:   /s/ Pierre Latecoere          
 
      Name:   Pierre Latecoere
 
      Title:    

Signature Page
First Amended and Restated Voting Agreement

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have executed this Amended and Restated
Voting Agreement as of the date first above written.

                      DESIGNATED COMMON STOCKHOLDERS:    
 
                              Kirill Dmitriev    
 
                              Bracket Media Group, LLC    
 
                              John C. Levinson and Ellen G. Levinson    
 
                              Christophe Laurent    
 
                              Joaquin Delgado    
 
                              John Donovan    
 
                    Hom-Wijaya Family Trust    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
                    Sagax Development Corp.    
 
               
 
  By:                          
 
      Name:        
 
      Title:        

Signature Page
First Amended and Restated Voting Agreement

 

 



--------------------------------------------------------------------------------



 



Exhibit A
LIST OF KEY HOLDERS
Renaud Laplanche

 

 



--------------------------------------------------------------------------------



 



Exhibit B

LIST OF INVESTORS
Norwest Venture Partners X, LP
Canaan VII L.P.
Morgenthaler Ventures, IX, LP
Bay Partners XI, L.P.
Bay Partners XI Parallel Fund, L.P.
Daniel Ciporin
Sagax Development Corp.
Michael Thomas
Jon Medved
Wilmont Living Trust
F&W Investments II LLC — Series 2008
Eric di Benedetto
Pierre Latecoere
Andrew J. Kurman
Bartek Ringwelski
The Scott and Lori Langmack Family Trust
Exhibit B
Amended and Restated Voting Agreement

 

 



--------------------------------------------------------------------------------



 



Exhibit C
LIST OF DESIGNATED COMMON STOCKHOLDERS
Kirill Dmitriev
Bracket Media Group, LLC
John C. Levinson and Ellen G. Levinson
Christophe Laurent
Joaquin Delgado
John Donovan
Hom-Wijaya Family Trust
Sagax Development Corp.
Exhibit C
Amended and Restated Voting Agreement

 

 